       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

YASEEN TRAYNOR, on behalf of himself and
all others similarly situated,

              Plaintiffs,
                                                         Civil Action No. 1:19cv02698-PAE-HBP

              v.                                             DEFENDANT’S ANSWER AND
                                                              AFFIRMATIVE DEFENSES

THE GOULET PEN COMPANY, LLC,

              Defendant.



                                        INTRODUCTION 1

       1.      Regarding the allegations in Paragraph 1, Defendant The Goulet Pen Company,

LLC (“Goulet Pen” or “Defendant”) admits that Plaintiff purports to bring the claims asserted in

the Complaint on behalf of himself and others similarly situated. Goulet Pen denies that

Plaintiff’s claims have merit, denies that class certification is proper, and denies that Plaintiff is

entitled to any relief whatsoever from Goulet Pen in this action.

       2.      Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 2 and therefore, it denies the same.

       3.      Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 3 and therefore, it denies the same. Answering further,

Goulet Pen avers that data released by the U.S. Census Bureau speaks for itself.




1
 The headings from Plaintiff’s Complaint are used for ease of reference and are not, and should
not be construed as, admissions or denials of any allegation, claim, or issue.
       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 2 of 17




        4.     The allegations of the first sentence of Paragraph 4 are denied. The second

sentence of Paragraph 4 contains legal conclusions to which no response is required. To the

extent a response is required, these allegations are denied.

        5.     Regarding the allegations of Paragraph 5, Goulet Pen admits that it operates the

Website. The remaining allegations of Paragraph 5 state legal conclusions and prayers for relief

to which no response is required. To the extent a response is required, these allegations are

denied. Goulet Pen denies that Plaintiff is entitled to any relief whatsoever from Goulet Pen in

this action.

                                 JURISDICTION AND VENUE

        6.     The allegations of Paragraph 6 state legal conclusions to which no response is

required.

        7.     The allegations of Paragraph 7 state legal conclusions to which no response is

required.

        8.     The allegations of Paragraph 8 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        9.     The allegations of Paragraph 9 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        10.    The allegations of Paragraph 10 state legal conclusions to which no response is

required.

                                         THE PARTIES

        11.    Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 11 and therefore, it denies the same.




                                                 2
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 3 of 17




       12.     Goulet Pen admits that it is a Virginia limited liability company that does business

in New York. The remaining allegations of Paragraph 12 are denied.

       13.     The allegations of Paragraph 13 state a legal conclusion to which no response is

required. To the extent a response is required, these allegations are denied.

                                     NATURE OF ACTION

       14.     The allegations of Paragraph 14 are admitted.

       15.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 15 and therefore, it denies the same.

       16.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 16 and therefore, it denies the same.

       17.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 17 and therefore, it denies the same.

       18.     Goulet Pen admits the existence of the WCAG 2.0 guidelines. Goulet Pen is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 18 and therefore, it denies the same.

       19.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 19 and therefore, denies the same, including subparts

19.a. through 19.q.




                                                 3
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 4 of 17




                                   STATEMENT OF FACTS

                             Defendant’s Barriers on Its Website 2

       20.     Regarding the allegations of Paragraph 20, Goulet Pen admits that it is a pen

company and operates the Website. The remaining allegations of Paragraph 20 are ambiguous as

worded and therefore are denied.

       21.     Regarding the allegations of Paragraph 21, Goulet Pen admits that it distributes its

products throughout the United States and has sold products to buyers in New York. The

remaining allegations of Paragraph 21 are denied.

       22.     The allegations of Paragraph 22 are admitted.

       23.     The allegations of the first and third sentences of Paragraph 23 are admitted. The

allegations of the second sentence of Paragraph 23 are denied.

       24.     The allegations of Paragraph 24 are denied.

       25.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 25 and therefore denies the same.

       26.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 26 and therefore denies the same. Answering further,

Goulet Pen denies that the Website contains the barriers to accessibility described in Paragraph

26.

       27.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 27 and therefore denies the same. Answering further,

Goulet Pen denies that the Website contains the barriers to accessibility described in Paragraph

27, including subparts 27.a. through 27.d.

2
 The headings from Plaintiff’s Complaint are used for ease of reference and are not, and should
not be construed as, admissions or denials of any allegation, claim, or issue.


                                                4
       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 5 of 17




                          Defendant Must Remove Barriers to its Website

       28.        The allegations of Paragraph 28 are denied.

       29.        The allegations of Paragraph 29 are denied.

       30.        The allegations of Paragraph 30 are denied. Goulet Pen specifically denies that

the Website is not “equally accessible to all.”

       31.        The allegations of Paragraph 31 are denied. Goulet Pen specifically denies that

the Website contains access barriers that make its services inaccessible and independently

unusable for blind and visually impaired people.

       32.        Goulet Pen denies the allegations in Paragraph 32, including its subparts 32.a.

through 32.c.

       33.        The allegations of Paragraph 33 are denied.

       34.        The allegations of Paragraph 34 state legal conclusions to which no response is

required.

       35.        The allegations of Paragraph 35 are denied, including its subparts 35.a. through

35.d. Goulet Pen specifically denies that Plaintiff or any individual Plaintiff purports to represent

is entitled to the relief sought, or any relief from Goulet Pen in this action.

       36.        The allegations of Paragraph 36 are denied. Goulet Pen specifically denies that

the Website is not accessible.

       37.        The allegations of Paragraph 37 are denied.

       38.        The allegations of the first sentence of Paragraph 38 are admitted. The allegations

of the second sentence of Paragraph 38 are denied. Goulet Pen specifically denies that Website is

not accessible.

       39.        The allegations of Paragraph 39 are denied.




                                                   5
       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 6 of 17




                                CLASS ACTION ALLEGATIONS

        40.     Regarding the allegations of Paragraph 40, Goulet Pen admits that Plaintiff seeks

to certify the class as defined in Paragraph 40. Goulet Pen denies that such certification is proper.

        41.     Regarding the allegations of Paragraph 41, Goulet Pen admits that Plaintiff seeks

to certify the class as defined in Paragraph 41. Goulet Pen denies that such certification is proper.

        42.     Regarding the allegations of Paragraph 42, Goulet Pen admits that Plaintiff seeks

to certify the class as defined in Paragraph 42. Goulet Pen denies that such certification is proper.

        43.     The allegations of Paragraph 43 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied, including its subparts

43.a. through 43.d.

        44.     The allegations of Paragraph 44 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that class certification is proper.

        45.     The allegations of Paragraph 45 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that class certification is proper.

        46.     The allegations of Paragraph 46 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that class certification is proper.

        47.     The allegations of Paragraph 47 are denied.




                                                   6
       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 7 of 17




                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       48.     Goulet Pen restates and incorporates its responses to Paragraphs 1-47 of the

Complaint. Goulet Pen denies that certification of any of the putative classes defined in the

Complaint is proper.

       49.     The allegations of Paragraph 49 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       50.     The allegations of Paragraph 50 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       51.     The allegations of Paragraph 51 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       52.     The allegations of Paragraph 52 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       53.     The allegations of Paragraph 53 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       54.     The allegations of Paragraph 54 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       55.     The allegations of Paragraph 55 state a prayer for relief to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that Plaintiff or any individual Plaintiff purports to represent is entitled to the

relief sought, or any relief from Goulet Pen in this action.




                                                  7
       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 8 of 17




                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

       56.     Goulet Pen restates and incorporates its responses to Paragraphs 1-55 of the

Complaint. Goulet Pen denies that certification of any of the putative classes defined in the

Complaint is proper.

       57.     The allegations of Paragraph 57 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       58.     The allegations of Paragraph 58 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       59.     The allegations of Paragraph 59 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       60.     The allegations of Paragraph 60 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       61.     The allegations of Paragraph 61 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       62.     The allegations of Paragraph 62 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself.

       63.     The allegations of Paragraph 63 are denied.

       64.     The allegations of Paragraph 58, including its subparts 58.a. through 58.c., state

legal conclusions to which no response is required. To the extent a response is required, these

allegations are denied.

       65.     The allegations of Paragraph 65 are denied.

       66.     The allegations of Paragraph 66 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.



                                                  8
       Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 9 of 17




        67.     The allegations of Paragraph 67 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        68.     The allegations of Paragraph 68 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        69.     The allegations of Paragraph 69 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        70.     The allegations of Paragraph 70 state a prayer for relief to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that Plaintiff or any individual Plaintiff purports to represent is entitled to the

relief sought, or any relief from Goulet Pen in this action.

                                    THIRD CAUSE OF ACTION
                                  VIOLATIONS OF THE NYCHRL

        71.     Goulet Pen restates and incorporates its responses to Paragraphs 1-70 of the

Complaint. Goulet Pen denies that certification of any of the putative classes defined in the

Complaint is proper.

        72.     Goulet Pen is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 72 and therefore denies the same.

        73.     The allegations of Paragraph 73 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself. Goulet Pen denies that it

has violated the cited statute.

        74.     The allegations of Paragraph 74 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself. Goulet Pen denies that it

has violated the cited statute.




                                                  9
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 10 of 17




        75.     The allegations of Paragraph 75 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        76.     The allegations of Paragraph 76 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        77.     The allegations of Paragraph 77 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

        78.     The allegations of Paragraph 78 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself. Goulet Pen denies that it

has violated the cited statute.

        79.     The allegations of Paragraph 79 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself. Goulet Pen denies that it

has violated the cited statute.

        80.     The allegations of Paragraph 80 are denied.

        81.     The allegations of Paragraph 81 are denied.

        82.     The allegations of Paragraph 82 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

                                   FOURTH CAUSE OF ACTION
                                  VIOLATIONS OF THE NYCHRL

        83.     Goulet Pen restates and incorporates its responses to Paragraphs 1-82 of the

Complaint. Goulet Pen denies that certification of any of the putative classes defined in the

Complaint is proper.

        84.     The allegations of Paragraph 84 state legal conclusions to which no response is

required. Goulet Pen further avers that the cited statute speaks for itself. Goulet Pen denies that it

has violated the cited statute.



                                                 10
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 11 of 17




       85.     The allegations of Paragraph 85 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       86.     The allegations of Paragraph 86 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       87.     The allegations of Paragraph 87 are denied.

       88.     The allegations of Paragraph 88 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       89.     The allegations of Paragraph 89, including its subparts 89.a. through 89.c., state

legal conclusions to which no response is required. To the extent a response is required, these

allegations are denied. Goulet Pen specifically denies that it has engaged in willful intentional

discrimination and denies that certification of any of the putative classes defined in the

Complaint is proper.

       90.     The allegations of Paragraph 90 are denied.

       91.     The allegations of Paragraph 91 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that it has engaged in discrimination and denies that certification of any of the

putative classes defined in the Complaint is proper.

       92.     The allegations of Paragraph 92 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       93.     The allegations of Paragraph 93 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       94.     The allegations of Paragraph 94 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.




                                                 11
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 12 of 17




       95.     The allegations of Paragraph 95 state a prayer for relief to which no response is

required. To the extent a response is required, these allegations are denied. Goulet Pen

specifically denies that Plaintiff or any individual Plaintiff purports to represent is entitled to the

relief sought, or any relief from Goulet Pen in this action.

                                   DECLARATORY RELIEF

       96.     Goulet Pen restates and incorporates its responses to Paragraphs 1-95 of the

Complaint. Goulet Pen denies that certification of any of the putative classes defined in the

Complaint is proper.

       97.     The allegations of Paragraph 97 state legal conclusions to which no response is

required. To the extent a response is required, these allegations are denied.

       98.     The allegations of Paragraph 98 are denied.

                                     PRAYER FOR RELIEF

       The unnumbered paragraph of the Complaint following the heading “Prayer for Relief,”

including its numbered subparts a. through h., state prayers for relief to which no response is

required. To the extent a response is required, Goulet Pen specifically denies that Plaintiff or any

individual Plaintiff purports to represent is entitled to the relief sought, or any relief from Goulet

Pen in this action.

                               DEMAND FOR TRIAL BY JURY

       The unnumbered paragraph of the Complaint following the heading “Demand for Trial

by Jury” states a jury demand to which no response is required.

       99.     All allegations in the Complaint not specifically admitted herein are denied.




                                                  12
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 13 of 17




                         DEFENSES AND AFFIRMATIVE DEFENSES

          Goulet Pen asserts the following affirmative and other defenses and in asserting these

defenses does not concede that Goulet Pen bears the burden of proof as to any of them. Goulet

Pen reserves the right to amend, modify, or expand these defenses as discovery proceeds in this

matter.

          1.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

          2.     Defendant’s Website is not a place of public accommodation under any of the

statutes at issue in this case. Defendant does not operate any physical location that is open to the

public.

          3.     Plaintiff lacks standing to bring some or all of the claims asserted herein and/or to

obtain the relief requested to the extent that Plaintiff is not a qualified individual with a disability

entitled to relief within the meaning of the statutes upon which he bases his claims.

          4.     Plaintiff lacks standing because he has not suffered any actual injury that is

concrete and particularized, and, for purposes of argument, in the event that Plaintiff suffered

such an injury, it is not likely that a favorable court decision would redress that injury because

Plaintiff’s claims are moot.

          5.     Plaintiff lacks standing because he may not have been bona fide patron of

Defendant, but visited the subject website, if at all, solely for purposes of instituting the instant

litigation.

          6.     Defendant did not discriminate against Plaintiff or deny him a full and equal

opportunity to access and enjoy the benefits, goods, and services provided on the Website.

          7.     While there are no barriers to accessing the Website, Defendant nonetheless

provides equivalent facilitation by providing reasonable alternatives for visually impaired




                                                  13
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 14 of 17




individuals, through among other things, providing telephonic assistance to provide customers

with information about and access to its products and services.

       8.      Plaintiff’s claims are barred, in whole or in part, because the purported barriers

are de minimis and/or within conventional industry tolerances. Moreover, some or all of the

alleged issues raised by Plaintiff are not barriers to access and do not prevent the enjoyment of

the goods and services available at the subject website and/or at any physical place related to the

website.

       9.      Any and all actions taken that allegedly adversely affected Plaintiff or that

concern the design and construction of the website at issue were taken in good faith and for

legitimate business reasons.

       10.     Many, if not all, of the conditions alleged to violate the Americans with

Disabilities Act (“ADA”), the New York State Human Rights Law, and/or the New York State

Civil Rights Law no longer exist, and, therefore, Plaintiff’s claims for relief are moot. Plaintiff is

not entitled to the recovery of attorneys’ fees and/or costs for moot claims.

       11.     Plaintiff’s claims are barred by the ripeness doctrine because the U.S. Department

of Justice has not issued regulations on accessibility standards for websites.

       12.     Plaintiff’s claims are barred by the primary jurisdiction doctrine, and the Court

should refrain from exercising jurisdiction over them until the U.S. Department of Justice issues

regulations on accessibility standards for websites under Title III of the ADA.

       13.     Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff relies

upon the Web Content Accessibility Guidelines because such guidelines are not statutory or

regulatory authority, but, rather, voluntary guidelines for web accessibility created by a private

organization, and Defendant’s website is not required to be compliant with those guidelines.




                                                 14
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 15 of 17




        14.      Defendant’s right to due process would be violated by imposing liability on it for

the failure to abide by alleged accessibility standards about which the government has not given

Defendant fair notice. Neither the ADA nor the state or local statutes at issue specifically address

websites, and neither the United States Department of Justice nor any other applicable federal,

state, or local agency has issued any regulations or technical standards specifying if and to what

extent websites must be accessible or any legal standard to be applied in determining if a website

is accessible.

        15.      Plaintiff’s assertion that the WCAG 2.0 Level AA guidelines constitute a legal

standard would require an impermissible imposition of standards without following the

appropriate methodology for creating regulatory requirements.

        16.      To the extent that Defendant is deemed to be not in compliance with any of the

statutes at issue or any regulations, standards or guidelines, any such noncompliance was caused

by third parties who are outside of the direct day-to-day control of Defendant. Defendant

contracted with third party entities to design, construct, and maintain Defendant’s website and/or

certain features or functionalities thereof.

        17.      Plaintiff fails to allege that Plaintiff sought and Defendant failed to provide

appropriate auxiliary aids and services.

        18.      Plaintiff’s Complaint is barred, in whole or in part, by the doctrines of unclean

hands, laches, estoppel, and/or waiver.

        19.      Plaintiff has suffered no loss or injury that is legally or proximately caused by or

attributable to Goulet Pen.




                                                  15
      Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 16 of 17




       20.     Plaintiff may not maintain this lawsuit as a class action because he cannot

establish the requirements of FRCP 23 or equivalent law, including, but not limited to, typicality,

superiority, predominance, manageability, ascertainability, and commonality.

       21.     The purported class and subclasses are not defined in an ascertainable manner,

and Plaintiff’s allegations are insufficient to establish a community of interest or standing to

bring suit against Defendant.

       22.     The putative class members’ claims are barred by the same defenses that bar the

named Plaintiff’s claims.

       23.     Goulet Pen reserves the right to assert such other and additional defenses and to

amend, modify, or expand these defenses as discovery proceeds in this matter.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant The Goulet Pen Company, LLC, requests the following relief:

       1.      That the Court dismiss Plaintiff’s Complaint and enter judgment in favor of

Goulet Pen on each count in the Complaint;

       2.      An award of attorneys’ and other fees and costs and expenses of this litigation;

and

       3.      Entry of an order for any further relief as the Court may deem just and proper.



Dated: April 19, 2019                         Respectfully submitted,

                                                   /s/ Christina H. Bost Seaton
                                              Christina H. Bost Seaton
                                              FISHERBROYLES
                                               445 Park Ave., Ninth Floor
                                              New York, NY 10022
                                              Tel: (203) 887-4665
                                              Fax: (347) 236-8654
                                              christina.bostseaton@fisherbroyles.com



                                                16
Case 1:19-cv-02698-PAE-HBP Document 6 Filed 04/19/19 Page 17 of 17




                              Amanda M. Weaver (pro hac vice forthcoming)
                              WILLIAMS MULLEN
                              200 South 10th Street
                              Richmond, VA 23219
                              Tel: (804) 420-6000
                              Fax: (804) 420-6507
                              aweaver@williamsmullen.com

                              Attorneys for The Goulet Pen Company, LLC




                                17
